Exhibit 10.30

ALCOA CORPORATION

TERMS AND CONDITIONS FOR STOCK OPTION AWARDS

Effective January 24, 2018

These terms and conditions, including Appendices A and B attached hereto (the
“Award Terms”), are authorized by the Compensation and Benefits Committee (the
“Committee”) of the Board of Directors. They are deemed to be incorporated into
and form a part of every Stock Option award issued on or after January 24, 2018
under the Alcoa Corporation 2016 Stock Incentive Plan, as may be amended from
time to time (the “Plan”).

Terms that are defined in the Plan have the same meanings in the Award Terms.

General Terms and Conditions

1.  Stock Option awards are subject to the terms and conditions set forth in the
Participant’s account with the Company’s designated stock plan broker or service
provider (the “Broker”), subject to the provisions of the Plan and the Award
Terms. If the Plan and the Award Terms are inconsistent, the provisions of the
Plan will govern. Interpretations of the Plan and the Award Terms by the
Committee are binding on the Participant and the Company.

2.  The exercise price (or option price) of a stock option is 100% of the fair
market value per Share on the date of grant, unless the Participant’s account
with the Broker specifies a higher exercise price.

3.  The expiration date of a Stock Option is ten years after the date of grant.

Vesting and Exercisability

4.  Stock Options vest as to one-third of the Award on the first anniversary of
the grant date, as to one-third of the Award on the second anniversary of the
grant date and as to one-third of the Award on the third anniversary of the
grant date.

5.  Except as provided in paragraph 7, once vested, a Stock Option may be
exercised until its expiration date, as long as the Participant remains an
active employee of the Company or a Subsidiary. As an administrative matter, the
vested portion of this Stock Option may be exercised only until the close of the
New York Stock Exchange on the expiration date or such earlier termination date
set forth in paragraph 7 or, if such date is not a business day on the New York
Stock Exchange, the last business day before such date. Any later attempt to
exercise the Stock Option will not be honored. The Participant is solely
responsible for any election to exercise the Stock Option, and the Company has
no obligation to provide notice to the Participant of any matter, including, but
not limited to, the date the Stock Option terminates. Neither the Company nor
any Subsidiary has any liability in the event of the Participant’s failure to
timely exercise any vested Stock Option prior to its expiration.

6.  Except as provided in paragraph 7:

 

  •  

as a condition to exercise of a Stock Option, a Participant must remain an
active employee of the Company or a Subsidiary until the date the option vests,
and if a Stock Option vests as to some but not all Shares covered by the Award,
the Participant must be an active employee on the date the relevant portion of
the Award vests; and

 

  •  

if the Participant’s employment with the Company (including its Subsidiaries)
terminates prior to the vesting date of the Stock Option (or relevant option
portion), the Stock Option (or relevant option portion) is forfeited and is
automatically canceled.

7.  Notwithstanding anything contained herein to the contrary, the following are
exceptions to the vesting and exercisability rules:

 

1



--------------------------------------------------------------------------------

  •  

Death or Disability: a Stock Option held by a Participant, who dies while an
Employee or who is permanently and totally disabled (as defined below) while an
Employee, is not forfeited but vests in accordance with the original vesting
date. In the case of a Participant who dies while an Employee, any Stock Option
that is vested must be exercised by a legal representative or beneficiary on the
earlier of five years from the date of death or the original expiration date of
the Stock Option. In the case of a Participant who is permanently and totally
disabled while an Employee, any Stock Option that is vested must be exercised on
the earlier of five years from the date of such disability or the original
expiration date of the Stock Option.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require. In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.

 

  •  

Change in Control: a Stock Option vests if a Replacement Award is not provided
following certain Change in Control events, as described in the Plan.

 

  •  

Retirement: a Stock Option is not forfeited if it is held by a Participant who
terminates employment due to Retirement at least 6 months after the grant date,
provided that such termination of employment is not for Cause (as such term is
defined in the Alcoa Corporation Change in Control Severance Plan). In that
event, any unvested portion of the Stock Option vests in accordance with the
original vesting schedule of the grant, and any Stock Option that is vested will
be exercisable until the earlier of five years from the date of Retirement or
the original expiration date of the Stock Option.

 

  •  

Divestiture: if a Stock Option is held by a Participant who is to be terminated
from employment with the Company or a Subsidiary as a result of a divestiture of
a business or a portion of a business of the Company and the Participant either
becomes an employee of (or is leased or seconded to) the entity acquiring the
business on the date of the closing, or the Participant is not offered
employment with the entity acquiring the business and is terminated by the
Company or a Subsidiary within 90 days of the closing of the sale, then, at the
discretion of the Chief Executive Officer of the Company, for Participants other
than Section 16 Insiders (as defined below), or, at the discretion of the
Committee for Section 16 Insiders, as the case may be:

 

  •  

Any unvested portion of the Stock Option will continue to vest under the
original vesting schedule and once vested, will be exercisable until the earlier
of the original expiration date of the Stock Option or two years from the date
the Participant’s employment with the Company or a Subsidiary has been
terminated; and

 

  •  

Any vested portion of the Stock Option will remain exercisable until the earlier
of the original expiration date of the Stock Option or two years from the date
the Participant’s employment with the Company or a Subsidiary has been
terminated.

For purposes of this paragraph, employment by “the entity acquiring the
business” includes employment by a subsidiary or affiliate of the entity
acquiring the business; and “divestiture of a business” means the sale of assets
or stock resulting in the sale of a going concern. “Divestiture of a business”
does not include a plant shut down or other termination of a business.

 

  •  

Termination of Employment: if a Stock Option is held by a Participant whose
employment with the Company (including its Subsidiaries) is terminated for any
reason other than those described above in this paragraph 7, any unvested Stock
Options will be forfeited on the date of termination of employment and any
vested Stock Options will remain exercisable for 90 days after the date
employment is terminated.

If and to the extent that a Stock Option that was initially granted as an
Incentive Stock Option and is exercised at a time that results in the failure of
the Stock Option to qualify for the tax treatment afforded to incentive

 

2



--------------------------------------------------------------------------------

stock options under the Code, the Stock Option shall remain outstanding
according to its terms as a non-qualified stock option.

Option Exercise and Payment of Exercise Price

8.  A vested, exercisable option is exercised when a signed notification of
exercise is received by the Company, including, as applicable, through
submission to the Broker.

9.  Payment in full of the exercise price of a Stock Option is due on the
exercise date. Unless otherwise determined by the Company with respect to
Participants residing and/or working outside the United States (other than with
respect to any such Participant who is a Section 16 Insider (as defined below)),
payment of the option exercise price may be made:

 

  •  

in cash (including a “broker-assisted cashless exercise” described in the next
paragraph); or

 

  •  

by the delivery or presentation of Shares that have an aggregate fair market
value on the date of exercise, which, together with any cash payment, equals or
exceeds the Stock Option exercise price.

10. A Participant may elect to pay the cash exercise price of the option through
a “broker-assisted cashless exercise.” On or prior to the exercise date, the
Participant must deliver the Participant’s instruction directing and

obligating the Broker to (a) sell Shares (or a sufficient portion of the Shares)
acquired upon exercise of the option and (b) remit to the Company a sufficient
portion of the sale proceeds to pay the entire exercise price and any tax
withholding resulting from the exercise. Such proceeds are due not later than
the third trading day after the exercise date.

11. Shares owned by a Participant include (a) those registered in the
Participant’s name (or registered jointly with another person), (b) those held
in a brokerage account owned by the Participant individually or jointly with
another person, and (c) those held in a trust, partnership, limited partnership
or other entity for the benefit of the Participant individually (or for the
benefit of the Participant jointly with another person). Notwithstanding the
foregoing, Shares owned by a Participant do not include Shares held in any
qualified plan, IRA or similar tax deferred arrangement or Shares that are
otherwise subject to potential accounting limitations regarding their use in
stock swap transactions. The Company may require verification or proof of
ownership or length of ownership of any shares delivered in payment of the
exercise price of an option.

Taxes

12. All taxes required to be withheld under applicable tax laws in connection
with the Stock Option must be paid by the Participant immediately upon exercise
(or at the time of any other relevant taxable event).

13. The Company may satisfy applicable tax withholding obligations by any of the
means set forth in Section 15(k) of the Plan, except that the Company shall not
have discretion to withhold Shares from any Shares deliverable upon exercise if
the Participant is subject to the short-swing profit rules of Section 16(b) of
the Exchange Act (a “Section 16 Insider”). Withholding taxes in the United
States include applicable income taxes, federal and state unemployment
compensation taxes and FICA/FUTA taxes.

14. The amount of taxes that may be paid by a Participant may be determined by
applying the minimum rates or, to the extent approved by the Committee, up to
the maximum individual tax rate for the applicable tax jurisdiction required by
applicable tax regulations.

15. Notwithstanding any other provision of the Stock Option or the Plan, the
Company shall not be obligated to guarantee any particular tax result for the
Participant with respect to the Stock Option and/or payment provided to the
Participant hereunder, and the Participant shall be responsible for any taxes
imposed on the Participant with respect to such award and/or payment. The
Participant acknowledges that neither the Company nor any Subsidiary has made
any representation or given any advice to the Participant with respect to taxes.

 

3



--------------------------------------------------------------------------------

Beneficiaries

16. If permitted by the Company, Participants will be entitled to designate one
or more beneficiaries to receive all Stock Options that are unexercised at the
time of the Participant’s death. All beneficiary designations will be on a
beneficiary designation form approved for the Plan. Copies of the form will
generally be available from the Broker or may otherwise be obtained from the
Company.

17. Beneficiary designations on an approved form will be effective at the time
received by the Company, including, as applicable, through submission to the
Broker. A Participant may revoke a beneficiary designation at any time by
written notice to the Company, including, as applicable, through submission to
the Broker, or by filing a new designation form. Any designation form previously
filed by a Participant will be automatically revoked and superseded by a
later-filed form.

18. A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.

19. The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Stock Option prior to the death of the Participant who designated such
beneficiary.

20. Unless the Participant indicates on the form that a named beneficiary is to
receive unexercised options only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled and
required to join in the exercise of the option. Unless otherwise indicated, all
such beneficiaries will have an equal, undivided interest in all such Stock
Options.

21. Should a beneficiary die after the Participant but before the option is
exercised, such beneficiary’s rights and interest in the option award will be
transferable by last will and testament of the beneficiary or the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a stock option award, nor will any person
claiming on behalf of such individual. Unless otherwise specifically indicated
by the Participant on the beneficiary designation form, beneficiaries designated
by class (such as “children,” “grandchildren” etc.) will be deemed to refer to
the members of the class living at the time of the Participant’s death, and all
members of the class will be deemed to take “per capita.”

22. If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Stock Options that are unexercised at the
time of death of the Participant will be transferred to the Participant’s legal
heirs pursuant to the Participant’s last will and testament or by the laws of
descent and distribution and may be exercised by the legal heirs as set forth in
paragraph 7.

Transferable Options

23. Upon approval of, and subject to such requirements as may be imposed by, the
Company, vested Stock Options may be transferred to one or more immediate family
members, individually or jointly. A trust, each of whose beneficiaries is the
Participant or an immediate family member, will be deemed to be a family member
for purposes of these rules.

24. Any permitted transfer of Stock Options shall be effective on the date
written notice thereof, on a form approved for this purpose, is received. Copies
of the form will generally be available from the Broker or may otherwise be
obtained from the Company. As a condition to transfer, the Participant shall
agree to remain responsible to pay the applicable taxes due in relation to the
option. The Participant or the Participant’s estate will be required to provide
sufficient evidence of ability to pay such taxes upon the Company’s request.

25. A transfer shall be irrevocable; no subsequent transfer by the transferee
shall be effective. Notwithstanding the foregoing, a transferee shall be
entitled to designate a beneficiary in accordance with the provisions of
paragraphs 16 through 22 above. Except where a beneficiary has been designated,
in the event of death of the transferee prior to option exercise, the
transferee’s option will be transferable by last will and testament or the laws
of descent and distribution.

 

4



--------------------------------------------------------------------------------

26. Except as modified by the provisions of paragraphs 23 through 25, all terms
applicable to option exercises by Participants are applicable to exercises by
transferees. The Plan administrator may make and publish additional rules
applicable to exercises by transferees not inconsistent with these provisions.

Adjustments

27. In the event of an Equity Restructuring, or other transaction described in
Section 4(f) of the Plan, the Committee will equitably adjust the Stock Option
as it deems appropriate in accordance with the terms of the Plan. The
adjustments authorized by the Committee will be final and binding.

Repayment/Forfeiture

28. As an additional condition of receiving the Stock Option, the Participant
agrees that the Stock Option and any benefits or proceeds the Participant may
receive hereunder shall be subject to forfeiture and/or repayment to the Company
as provided in Sections 15(e) and (f) of the Plan including, without,
limitation, to the extent required (i) under the terms of any recoupment or
“clawback” policy adopted by the Company to comply with applicable laws or with
the Company’s Corporate Governance Guidelines or other similar requirements, as
such policy may be amended from time to time (and such requirements shall be
deemed incorporated into the Award Terms without the Participant’s consent) or
(ii) to comply with any requirements imposed under applicable laws and/or the
rules and regulations of the securities exchange or inter-dealer quotation
system on which the Shares are listed or quoted, including, without limitation,
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010. Further, if the Participant receives any amount in
excess of what the Participant should have received under the terms of the
Restricted Share Units for any reason (including without limitation by reason of
a financial restatement, mistake in calculations or administrative error), all
as determined by the Committee, then the Participant shall be required to
promptly repay any such excess amount to the Company. By accepting this Award,
Participant agrees and acknowledges the obligation to cooperate with, and
provide any and all assistance necessary to, the Company to recover or recoup
this Award or amounts paid hereunder pursuant to this Section 15 and the Plan.

Miscellaneous Provisions

29. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Terms, no Shares purchased upon exercise of the Stock
Option, and no certificate representing all or any part of such Shares, shall be
issued or delivered if, in the opinion of counsel to the Company, such issuance
or delivery would cause the Company to be in violation of, or to incur liability
under, any securities law, or any rule, regulation or procedure of any U.S.
national securities exchange upon which any securities of the Company are
listed, or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company or a Subsidiary.

30. Stockholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the Stock
Option shall have been duly exercised to purchase such Shares in accordance with
the provisions of the Award Terms.

31. Notices. Any notice required or permitted under the Award Terms shall be in
writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.

32. Severability and Judicial Modification. If any provision of the Award Terms
is held to be invalid or unenforceable under the applicable laws of any country,
state, province, territory or other political subdivision or the Company elects
not to enforce such restriction, the remaining provisions shall remain in full
force and effect and the invalid or unenforceable provision shall be modified
only to the extent necessary to render that provision valid and enforceable to
the fullest extent permitted by law. If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Terms and all other provisions shall remain valid and enforceable.

 

5



--------------------------------------------------------------------------------

33. Successors. The Award Terms shall be binding upon and inure to the benefit
of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.

34. Appendices. Notwithstanding any provisions in the Award Terms, for
Participants residing and/or working outside the United States, the Stock Option
shall be subject to the additional terms and conditions set forth in Appendix A
to the Award Terms and to any special terms and conditions for the Participant’s
country set forth in Appendix B to the Award Terms. Moreover, if the Participant
relocates outside the United States or relocates between the countries included
in Appendix B, the additional terms and conditions set forth in Appendix A and
the special terms and conditions for such country set forth in Appendix B will
apply to the Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendices constitutes part of the Award Terms.

35. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Stock
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

36. Waiver. A waiver by the Company of breach of any provision of the Award
Terms shall not operate or be construed as a waiver of any other provision of
the Award Terms, or of any subsequent breach by the Participant or any other
Participant.

37. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the

Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with the Participant’s own personal
tax, legal and financial advisors regarding the Participant’s participation in
the Plan before taking any action related to the Plan.

38. Governing Law and Venue. As stated in the Plan, the Stock Option and the
provisions of the Award Terms and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware, United States of
America, without reference to principles of conflict of laws, and construed
accordingly. The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Stock Option will be
exclusively in the courts in the State of Delaware, including the Federal Courts
located therein (should Federal jurisdiction exist).

39. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.

40. Entire Agreement. The Award Terms and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.

41. Section 409A. The Stock Option is intended to be excepted from coverage
under Section 409A of the Code (“Section 409A”) and shall be administered,
interpreted and construed accordingly. The Company may, in its sole discretion
and without the Participant’s consent, modify or amend these Award Terms, impose
conditions on the timing and effectiveness of the exercise of the Stock Option
by the Participant, or take any other action it deems necessary or advisable, to
cause the Stock Option to be excepted from Section 409A (or to comply therewith
to the extent the Company determines it is not excepted). Notwithstanding the
foregoing, the Participant recognizes and acknowledges that Section 409A may
impose upon the Participant certain taxes or interest charges for which the
Participant is and shall remain solely responsible.

 

6



--------------------------------------------------------------------------------

42. Employment at Will. Nothing in the Award Terms or the Plan provide the
Participant with any right to continue in the Company’s or any of its
affiliates’ employ for any period of specific duration or interfere with or
otherwise restrict in any way the Participant’s or the rights of the Company and
its affiliates to terminate the Participant’s service at any time for any
reason, with or without cause. The Participant’s status with the Company and its
affiliates will accordingly remain at will.

Acceptance of Award

43. In accordance with Section 15(c) of the Plan (as in effect at the grant
date), the Participant may reject the Stock Option by notifying the Company
within 30 days of the grant date that he or she does not accept the Stock
Option. The Participant’s acceptance of the Stock Option constitutes the
Participant’s acceptance of and agreement with the Award Terms. Notwithstanding
the foregoing, if required by the Company, the Participant will provide a signed
copy of the Award Terms in such manner and within such timeframe as may be
requested by the Company. The Company has no obligation to issue Shares to the
Participant if the Participant does not accept the Stock Option.

 

7



--------------------------------------------------------------------------------

APPENDIX A TO THE ALCOA CORPORATION

2016 Stock Incentive Plan

Terms and Conditions for Stock Option Awards

For Non-U.S. Participants

This Appendix A contains additional (or, if so indicated, different) terms and
conditions that govern the Stock Option if the Participant resides and/or works
outside of the United States. Capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Terms and
Conditions for Stock Option Awards (the “Terms and Conditions”).

 

A. Termination. This provision supplements paragraph 6 of the Terms and
Conditions.

The Company will determine when the Participant is no longer providing services
for purposes of the Stock Option (including whether the Participant may still be
considered to be providing services while on a leave of absence).

 

B. Responsibility for Taxes. This provision replaces paragraphs 12 through 15 of
the Terms and Conditions (except if the Participant is a Section 16 Insider).

The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Subsidiary that employs the Participant (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Stock Option,
including, but not limited to, the grant, vesting or exercise of the Stock
Option, the subsequent sale of Shares acquired upon exercise of the Stock Option
and the receipt of any dividends; and (b) do not commit to and are under no
obligation to structure the terms of the Stock Option or any aspect of the Stock
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. The Participant shall not make any claim
against the Company, the Employer or any other Subsidiary, or their respective
board, officers or employees related to Tax-Related Items arising from the Stock
Option. Furthermore, if the Participant has become subject to tax in more than
one jurisdiction, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by: (i) requiring a cash payment from the
Participant; (ii) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer,
(iii) withholding from the proceeds of the sale of Shares acquired pursuant to
the Stock Option, either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Participant’s behalf pursuant to this
authorization without further consent); and/or (iv) withholding from the Shares
to be issued upon exercise of the Stock Option.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash (with no entitlement to the Share equivalent) or, if not refunded, the
Participant may seek a refund from the local tax authorities. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, the Participant is
deemed, for tax purposes, to have been issued the full number of Shares upon
exercise of the Stock Option, notwithstanding that a number of the Shares is
held back solely for the purpose of paying the Tax-Related Items.

 

8



--------------------------------------------------------------------------------

Finally, the Participant shall pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.

 

C. Nature of Award. In accepting the Stock Option, the Participant acknowledges,
understands and agrees that:

 

  a. the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended, or terminated by the Company at
any time, to the extent permitted by the Plan;

 

  b. this Award of Stock Options is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future Stock Options,
or benefits in lieu of Stock Options, even if Stock Options have been granted in
the past;

 

  c. all decisions with respect to future Stock Options or other Awards, if any,
will be at the sole discretion of the Company;

 

  d. this Award of Stock Options and the Participant’s participation in the Plan
shall not create a right to, or be interpreted as forming an employment or
service contract with the Company and shall not interfere with the ability of
the Employer to terminate the Participant’s employment contract (if any) at any
time;

 

  e. the Participant’s participation in the Plan is voluntary;

 

  f. this Award of Stock Options and the Shares acquired under the Plan, and the
income from and value of same, are not intended to replace any pension rights or
compensation;

 

  g. this Award of Stock Options and the Shares acquired under the Plan, and the
income and value of the same, are not part of normal or expected compensation or
salary for any purposes, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

 

  h. if the underlying Shares do not increase in value, the Stock Option will
have no value;

 

  i. if the Participant exercises the Stock Option and acquires Shares, the
value of such Shares may increase or decrease in value, even below the exercise
price;

 

  j. the future value of the Shares subject to the Stock Option is unknown and
cannot be predicted with certainty;

 

  k. unless otherwise agreed with the Company, Stock Options and the Shares
acquired under the Plan, and the income from and value of same, are not granted
as consideration for, or in connection with, the service the Participant may
provide as a director of any Subsidiary;

 

  l. no claim or entitlement to compensation or damages shall arise from the
forfeiture of any portion of this Award of Stock Options resulting from
termination of the Participant’s employment relationship (for any reason
whatsoever and regardless of whether later found to be invalid or in breach of
applicable laws in the jurisdiction where the Participant is employed or
otherwise rendering services, or the terms of the Participant’s employment or
service agreement, if any);

 

  m.

unless otherwise provided in the Plan or by the Company in its discretion, this
Award of Stock Options and the benefits under the Plan evidenced by these Award
Terms do not create any entitlement to have this Award of Stock Options or any
such benefits transferred to, or assumed by,

 

9



--------------------------------------------------------------------------------

 

another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and

 

  n. neither the Company, the Employer nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Stock
Option or of any amounts due to the Participant pursuant to the Stock Option or
the subsequent sale of any Shares acquired under the Plan.

D.  Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in these Award Terms and any other
grant materials by and among, as applicable, the Company, the Employer and any
other Subsidiary for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Stock Options or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

The Participant understands that Data may be transferred to the Broker or such
additional or other stock plan service providers as may be selected by the
Company, which are assisting the Company with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of Data by contacting the Participant’s local human resources
representative. The Participant authorizes the Company, the Broker and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s employment
and career with the Employer will not be affected; the only consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant this Award of Stock Options or other Awards to the Participant
or administer or maintain such Awards. Therefore, the Participant understands
that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.

E.  Retirement. Notwithstanding paragraph 7 of the Terms and Conditions, if the
Company receives an opinion of counsel that there has been a legal judgment
and/or legal development in the Participant’s jurisdiction that would likely
result in the favorable treatment applicable to the Stock Option pursuant to
paragraph 7 being deemed unlawful and/or discriminatory, then the Company will
not apply the favorable treatment at the time of the Participant’s retirement,
and the Stock Option will be treated as set forth in the remaining provisions of
paragraph 7 of the Terms and Conditions.

 

10



--------------------------------------------------------------------------------

F.  Language. If the Participant has received these Award Terms, or any other
document related to this Award of Stock Option and/or the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

G.  Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country of residence, the Broker’s country of
residence, or where the Shares are listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, which may affect his or her ability to accept, acquire, sell, or
attempt to sell or otherwise dispose of Shares or rights to Shares (e.g., Stock
Options) or rights linked to the value of Shares, during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by applicable laws or regulations in applicable jurisdictions). Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders the Participant placed before possessing inside information.
Furthermore, the Participant may be prohibited from (i) disclosing inside
information to any third party including colleagues of the Participant (other
than on a “need to know” basis) and (ii) “tipping” third parties or causing them
to otherwise buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Participant should consult his or her personal advisor on
this matter.

H.  Foreign Asset/Account Reporting Requirements, Exchange Controls and Tax
Requirements. The Participant acknowledges that his or her country may have
certain foreign asset and/or account reporting requirements and exchange
controls which may affect his or her ability to acquire or hold Shares under the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside his or her country. The Participant
understands that he or she may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. In addition, the Participant may be subject to tax payment and/or
reporting obligations in connection with any income realized under the Plan
and/or from the sale of Shares. The Participant acknowledges that it is his or
her responsibility to be compliant with all such requirements, and that the
Participant should consult his or her personal legal and tax advisors, as
applicable, to ensure the Participant’s compliance.

 

11



--------------------------------------------------------------------------------

APPENDIX B TO THE ALCOA CORPORATION

2016 Stock Incentive Plan

Terms and Conditions for Stock Option Awards

For Non-U.S. Participants

Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Terms and Conditions for Stock Option Awards (the
“Terms and Conditions”).

Terms and Conditions

This Appendix B includes special terms and conditions that govern the Stock
Option if the Participant resides and/or works in one of the countries listed
below.

If the Participant is a citizen or resident of a country other than the country
in which the Participant is currently residing and/or working, or if the
Participant transfers to another country after the grant of the Stock Option or
is considered a resident of another country for local law purposes, the
Committee shall, in its discretion, determine to what extent the special terms
and conditions contained herein shall be applicable to the Participant.

Notifications

This Appendix B also includes information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of October
2017. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Participant not rely on the information in
this Appendix B as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time the Participant exercises the Stock Option or sells Shares acquired under
the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.

Finally, if the Participant is a citizen or resident of a country other than the
country in which the Participant currently works and/or resides, or if the
Participant transfers to another country after the grant of the Stock Option, or
is considered a resident of another country for local law purposes, the
information contained herein may not be applicable to the Participant in the
same manner.

 

12



--------------------------------------------------------------------------------

AUSTRALIA

Terms and Conditions

Australia Offer Document.

The grant of the Stock Options is intended to comply with the provisions of the
Corporations Act, 2001, Australian Securities and Investments Commission
(“ASIC”) Regulatory Guide 49 and ASIC CO 14/1000. Additional details are set
forth in the Offer Document for the Stock Options to Australian resident
employees, which is being provided to the Participant with the Award Terms.

Notifications

Exchange Control Information.

Exchange control reporting is required for cash transactions exceeding A$10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on the Participant’s behalf.

Tax Information.

The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).

BRAZIL

Terms and Conditions

Compliance with Law.

By accepting the Stock Option, the Participant acknowledges that he or she
agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the exercise of the Stock Options, the sale of
the Shares acquired under the Plan and the receipt of any dividends.

Acknowledgment of Nature of the Grant.

This provision supplements paragraph C “Nature of Award” of Appendix A:

By accepting and/or exercising the Stock Option, the Participant agrees that he
or she is making an investment decision, the Stock Option may be exercised only
if the vesting conditions are met and any necessary services are rendered by the
Participant over the vesting period, and the value of the underlying Shares is
not fixed and may increase or decrease in value without compensation to the
Participant.

Notifications

Exchange Control Information.

If the Participant is a resident of or domiciled in Brazil, he or she will be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of the assets and
rights is equal to or greater than US$100,000. If such amount exceeds
US$100,000,000, the declaration must be submitted quarterly. Assets and rights
that must be reported include Shares acquired under the Plan. Foreign
individuals holding Brazilian visas are considered Brazilian residents for
purposes of this reporting requirement and must declare at least the assets held
abroad that were acquired subsequent to the date of admittance as a resident of
Brazil.

Tax on Financial Transactions (IOF).

The remittance of funds from Brazil, the repatriation of funds (e.g., sale
proceeds) into Brazil and the conversion of USD into BRL associated with such
fund transfers may be subject to the Tax on Financial Transactions. It is the
Participant’s responsibility to comply with any applicable Tax on Financial
Transactions arising from the Participant’s participation in the Plan. The
Participant should consult with his or her personal tax advisor for additional
details.

 

13



--------------------------------------------------------------------------------

CANADA

Terms and Conditions

Payment of Exercise Price and Tax-Related Items.

Notwithstanding any provision in the Plan or the Terms and Conditions (including
Appendix A), the Participant is prohibited from delivering Shares that have been
owned by the Participant to pay the exercise price or Tax-Related Items in
connection with the Stock Option.

Termination of Service. The following provision replaces paragraph A
“Termination” of Appendix A.

For purposes of the Stock Option, the Participant’s employment relationship will
be considered terminated (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of Canadian laws or the
terms of the Participant’s employment agreement, if any) effective as of the
date that is the earlier of (i) the date of the Participant’s termination,
(ii) the date the Participant receives notice of termination, or (iii) the date
the Participant is no longer actively providing service and will not be extended
by any notice period (e.g., active service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
Canadian laws or the terms of the Participant’s employment agreement, if any).
Unless otherwise expressly provided in these Award Terms or determined by the
Company, the Participant’s right to vest in the Stock Option, if any, will
terminate effective as of such date and any period to exercise the Stock Option
after termination will start to run on such date. The Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
providing service for purposes of the Stock Option (including whether the
Participant may still be considered to be providing services while on a leave of
absence).

The Following Provisions Apply for Participants Resident in Quebec:

Consent to Receive Information in English.

The Participant acknowledges that it is the express wish of the parties that
these Award Terms, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be written in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de Conditions
d’attribution, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements paragraph D “Data Privacy” of Appendix A.

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Subsidiary and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company and any Subsidiary to record such
information and to keep such information in the Participant’s employee file.

Notifications

Securities Law Information.

The Participant acknowledges that he or she is permitted to sell the Shares
acquired under the Plan through the Broker, provided the sale of the Shares
takes place outside of Canada through facilities of a stock exchange on which
the Shares are listed (i.e., the NYSE).

Foreign Asset/Account Reporting Information.

Canadian residents are required to report to the tax authorities any foreign
property held outside of Canada (including Stock Options and Shares acquired
under the Plan) annually on form T1135 (Foreign Income Verification Statement)
if the total cost of the foreign property exceeds C$100,000 at any time in the
year. The

 

14



--------------------------------------------------------------------------------

form must be filed by April 30 of the following year. Stock Options must be
reported—generally at a nil cost--if the C$100,000 cost threshold is exceeded
because of other foreign property the Participant holds. If Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB
would normally equal the fair market value of the Shares at exercise, but if the
Participant owns other Shares, this ACB may have to be averaged with the ACB of
the other Shares. The Participant should consult with his or her personal legal
advisor to ensure compliance with applicable reporting obligations.

CHINA

Terms and Conditions

The following terms and conditions will apply to Participants who are subject to
exchange control restrictions and regulations in the People’s Republic of China
(“PRC”), including the requirements imposed by the State Administration of
Foreign Exchange (“SAFE”), as determined by the Company in its sole discretion:

Cashless Exercise Restriction.

Notwithstanding anything to the contrary in the Award Terms or the Plan, to
facilitate compliance with exchange control laws in China, the Participant will
be required to exercise the Stock Option using a cashless sell-all exercise
method whereby all Shares subject to the exercised Stock Option will be sold
immediately upon exercise and the proceeds of sale, less the exercise price, any
Tax-Related Items and broker’s fees or commissions, will be remitted to the
Participant in accordance with any applicable exchange control laws and
regulations. The Participant will not be permitted to hold Shares after
exercise. The Company reserves the right to provide additional methods of
exercise to the Participant depending on the development of local law.

Termination of Employment.

Due to exchange control laws in PRC, notwithstanding any provision in the Plan
or the Award Terms, the Participant may be required to exercise any Stock Option
within a certain period of time (determined by the Company) after termination.
If the Stock Option is not exercised by the Participant by the end of this
period, the Stock Option may be forfeited and cancelled. If the Company, in its
discretion, does not exercise its right to require the automatic sale of shares,
as described above, the Participant understands and agrees that any Shares
acquired under the Plan must be sold no later than six (6) months after
termination of the Participant’s employment, or within any other such time frame
as permitted by the Company or required by SAFE. The Participant understands
that any Shares acquired under the Plan that have not been sold within six
(6) months of the Participant’s termination of employment will be automatically
sold by a designated broker at the Company’s discretion, pursuant to this
authorization by the Participant.

Furthermore, the Participant agrees that the Company is authorized to instruct
the designated broker to assist with the mandatory sale of such Shares (on the
Participant’s behalf, pursuant to this authorization), and the Participant
expressly authorized the Company’s designated broker to complete the sale of
such Shares. The Participant also agrees to sign any agreements, forms and/or
consents that may be reasonably requested by the Company (or the designated
broker) to effectuate the sale of such Shares (including, without limitation, as
to the transfers of proceeds and other exchange control matters noted below),
and shall otherwise cooperate with the Company with respect to such matters,
provided that the Participant shall not be permitted to exercise any influence
over how, when, or whether the sales occur. The Participant acknowledges that
the Company’s designated broker is under no obligation to arrange for the sale
of the Shares at any particular price. Due to currency exchange conversion rate
fluctuation between the applicable exercise date of the Stock Option and (if
later) the date on which the Shares are sold, the amount of proceeds ultimately
distributed to the Participant may be more or less than the fair market value of
the Shares on the applicable exercise date (which is the relevant amount for
purposes of calculating amounts necessary to satisfy applicable Tax-Related
Items). The Participant understands and agrees that the Company is not
responsible for the amount of any loss the Participant may incur and the Company
assumes no liability for any fluctuations in Share price and/or any applicable
exchange rate.

Upon the sale of the Shares, the Company agrees to pay the cash proceeds from
the sale (less any Tax-Related Items, brokerage fees or commissions) to the
Participant in accordance with the applicable exchange control

 

15



--------------------------------------------------------------------------------

laws and regulations, including but not limited to the restrictions set forth in
this Appendix B for China below under “Exchange Control Requirements.”

Exchange Control Restrictions.

The Participant understands and agrees that, pursuant to local exchange control
requirements, the Participant will be required to immediately repatriate any
cash payments or proceeds obtained with respect to participation in the Plan to
the PRC. The Participant further understands that such repatriation of any cash
payments or proceeds may need to be effectuated through a special exchange
control account established by the Company or any Subsidiary, and the
Participant hereby consents and agrees that any payment or proceeds may be
transferred to such special account prior to being delivered to the Participant.

Any payment or proceeds may be paid to the Participant in U.S. dollars or local
currency at the Company’s discretion. If the payments or proceeds are paid to
the Participant in U.S. dollars, the Participant will be required to set up a
U.S. dollar bank account in the PRC (if the Participant does not already have
one) so that the payments or proceeds may be deposited into this account. If the
payments or proceeds are paid to the Participant in local currency, the Company
is under no obligation to secure any particular exchange conversion rate and the
Company may face delays in converting the payments or proceeds to local currency
due to exchange control restrictions. The Participant agrees to bear any
currency exchange conversion rate fluctuation risk between the time the cash
proceeds are received and the time the cash proceeds are distributed to the
Participant through the special account described above.

The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in the PRC.

HUNGARY

There are no country-specific provisions.

ICELAND

Notifications

Exchange Control Information.

The Participant should consult with his or her personal advisor to ensure
compliance with applicable exchange control regulations in Iceland, as such
regulations are subject to frequent change. The Participant is responsible for
ensuring compliance with all exchange control laws in Iceland.

ITALY

Terms and Conditions

Cashless Exercise Restriction.

Notwithstanding anything to the contrary in the Award Terms or the Plan, to
facilitate compliance with securities laws in Italy, the Participant will be
required to exercise the Stock Option using a cashless sell-all exercise method
whereby all Shares subject to the exercised Stock Option will be sold
immediately upon exercise and the proceeds of sale, less the exercise price, any
Tax-Related Items and broker’s fees or commissions, will be remitted to the
Participant in accordance with any applicable exchange control laws and
regulations. The Participant will not be permitted to hold Shares after
exercise. The Company reserves the right to provide additional methods of
exercise to the Participant depending on the development of local law.

Authorization to Release and Transfer Necessary Personal Information. The
following provision replaces in its entirety paragraph D “Data Privacy” of
Appendix A:

The Participant understands that the Employer and/or the Company may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, email address and telephone number,
date of birth, social insurance, passport, or other identification number (to
the

 

16



--------------------------------------------------------------------------------

extent permitted under Italian law), salary, nationality, job title, number of
Shares held and the details of all Stock Options or any other entitlement to
Shares awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor and that the Company and the Employer will process said data
and other data lawfully received from third parties (the “Data”) for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan and complying with applicable laws, including
community legislation.

The Participant also understands that providing the Company with the Data is
necessary to effectuate the Participant’s participation in the Plan and that the
Participant’s refusal to do so would make it impossible for the Company to
perform its contractual obligations and may affect the Participant’s ability to
participate in the Plan. The controller of personal data processing is Alcoa
Corporation, 201 Isabella Street, Suite 500 Pittsburgh, PA 15212-5858, U.S.A.,
and, pursuant to D.lgs 196/2003, its representative in Italy is Alcoa Servizi
Srl, Piazzo Giuseppe Missori n.2, Milano, 20122 Italy. The Participant
understands that the Data will not be publicized, but it may be accessible by
the Employer and the privacy representative of the Company and within the
Employer’s organization by its internal and external personnel in charge of
processing such Data and the data processor (“Processor”). An updated list of
Processors and other transferees of Data is available upon request from the
Employer.

Furthermore, the Data may be transferred to banks or other financial
institutions or brokers involved in the management and administration of the
Plan. The Participant understands that the data may also be transferred to the
Broker or such additional or other stock plan service providers as may be
selected by the Company in the future. The Participant further understands that
the Company or any of its Subsidiaries will transfer the Data among themselves
as necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan. The Data recipients may receive,
possess, use, retain and transfer Data in electronic or other form, for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that these recipients may
be acting as controllers, Processors or persons in charge of processing, as the
case may be, according to applicable privacy laws, and that they may be located
in or outside the European Economic Area, such as in the United States or
elsewhere, in countries that do not provide an adequate level of data protection
as intended under Italian data privacy law. Should the Company exercise its
discretion in suspending or terminating the Plan, it will delete the Data as
soon as it has accomplished all the necessary legal obligations connected with
the management and administration of the Plan.

The Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003. The
processing activity, including the transfer of Data abroad, including outside
the European Economic Area, as specified in the Award Terms does not require the
Participant’s consent thereto, as the processing is necessary for the
performance of legal and contractual obligations related to the implementation,
administration and management of the Plan. The Participant understands that
pursuant to section 7 of Legislative Decree no. 196/2003, the Participant has
the right at any moment to, without limitation, obtain information on the Data
held, access and verify its contents, origin and accuracy, delete, update,
integrate, correct, block or stop, for legitimate reason, the Data processing by
contacting the Participant’s local human resources representative. Finally, the
Participant is aware that Data will not be used for direct marketing purposes.

Plan Document Acknowledgement.

By accepting the Stock Option, the Participant acknowledges that the Participant
has received a copy of the Plan and the Award Terms and has reviewed the Plan
and the Award Terms, including the Appendices, in their entirety and fully
understands and accepts all provisions of the Plan and the Award Terms,
including the Appendices. The Participant further acknowledges that the
Participant has read and specifically and expressly approves the following
paragraphs of the Award Terms: paragraphs 4-11: Vesting, Option Exercise and
Payment of Exercise Price; paragraph 28: Repayment and Forfeiture; paragraph 29:
Stock Exchange Requirements and Applicable Laws; paragraph 32: Severability and
Judicial Modification; paragraph 34: Appendices; paragraph 35: Imposition of
Other Requirements; paragraph 38: Governing Law and Venue;

 

17



--------------------------------------------------------------------------------

paragraph A of Appendix A: Termination; paragraph C of Appendix A: Nature of
Award and the Data Privacy provisions above.

Notifications

Foreign Asset/Account Reporting Information.

Italian residents who, during the fiscal year, hold investments abroad or
foreign financial assets (e.g., cash, Shares, Stock Options) which may generate
income taxable in Italy are required to report such on their annual tax returns
(UNICO form, RW Schedule) or on a special form if no tax return is due. The same
reporting obligations apply to Italian residents who, even if they do not
directly hold investments abroad or foreign financial assets (e.g., cash,
Shares, Stock Options), are beneficial owners of the investment pursuant to
Italian money laundering provisions. The Participant should consult his or her
own personal tax advisor to ensure compliance with applicable reporting
obligations.

Tax on Foreign Financial Assets.

The value of the financial assets held outside of Italy by Italian residents is
subject to a foreign asset tax at an annual rate of 2 per thousand (0.2%). The
taxable amount will be the fair market value of the financial assets (including
Shares) assessed at the end of the calendar year. No tax payment duties arise if
the amount of the foreign assets tax calculated on all financial assets held
abroad does not exceed €12.

NETHERLANDS

There are no country-specific provisions.

NORWAY

There are no country-specific provisions.

SINGAPORE

Terms and Conditions

Sale Restriction.

The Participant agrees that any Shares received upon exercise will not be
offered for sale or sold in Singapore prior to the six-month anniversary of the
grant date, unless such sale or offer is made pursuant to the exemption under
Part XIII Division (1) Subdivision (4) (other than Section 280) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).

Notifications

Securities Law Notice.

The grant of the Stock Options is being made in reliance on the “Qualifying
Person” exemption under section 273(1)(f) of the SFA under which it is exempt
from the prospectus and registration requirements under the SFA and the grant of
the Stock Options is not made to the Participant with a view to the Shares being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.

Chief Executive Officer / Director Notification Obligation.

The Chief Executive Officer (“CEO”), directors, associate directors or shadow
directors of a Singapore Subsidiary are subject to certain notification
requirements under the Singapore Companies Act. Specifically, such directors
must notify the Singapore Subsidiary in writing of an interest (e.g., Stock
Options, Shares, etc.) in the Company or any related company within two business
days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., upon exercise of Stock Options or when
Shares acquired under the Plan are subsequently sold), or (iii) becoming the CEO
or a director.

 

18



--------------------------------------------------------------------------------

SPAIN

No Entitlement for Claims or Compensation.

The following provisions supplement paragraph A “Termination” of Appendix A:

By accepting the Stock Option, the Participant consents to participation in the
Plan and acknowledges that Participant has received a copy of the Plan.

The Participant understands and agrees that, as a condition of the grant of the
Stock Option, if the Participant’s employment terminates, unless otherwise
provided in the Award Terms or by the Company, any unvested Stock Options shall
be forfeited without entitlement to the underlying Shares or to any amount as
indemnification in the event of a termination, including, but not limited to:
resignation, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause, individual or collective
layoff on objective grounds, whether adjudged to be with cause or adjudged or
recognized to be without cause, material modification of the terms of employment
under Article 41 of the Workers’ Statute, relocation under Article 40 of the
Workers’ Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by
the Employer, and under Article 10.3 of Royal Decree 1382/1985.

The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant Stock Options under the Plan to
individuals who may be Employees of the Company or a Subsidiary. The decision is
limited and entered into based upon the express assumption and condition that
any grant will not economically or otherwise bind the Company or its
Subsidiaries, including the Employer, on an ongoing basis, other than to the
extent set forth in these Award Terms. Consequently, the Participant understands
that the Stock Option is granted on the assumption and condition that the Stock
Option and any Shares issued upon exercise are not part of any employment or
service agreement (either with the Company or any Subsidiary, including the
Employer) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.
Furthermore, the Participant understands and freely accepts that there is no
guarantee that any benefit whatsoever shall arise from the grant of the Stock
Option, which is gratuitous and discretionary, since the future value of the
Stock Option and the underlying Shares is unknown and unpredictable. The
Participant also understands that the grant of the Stock Option would not be
made but for the assumptions and conditions set forth hereinabove; thus, the
Participant understands, acknowledges and freely accepts that, should any or all
of the assumptions be mistaken or any of the conditions not be met for any
reason, the Stock Option and any right to the underlying Shares shall be null
and void.

Notifications

Securities Law Information.

No “offer of securities to the public”, as defined under Spanish law, has taken
place or will take place in the Spanish territory with respect to the Stock
Option. No public offering prospectus has been nor will be registered with the
Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission) (“CNMV”). Neither the Plan nor the Award Terms constitute a public
offering prospectus and they have not been, nor will they be, registered with
the CNMV.

Exchange Control Information.

The Participant may be required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), any foreign
instruments (e.g., Shares) and any transactions with non-Spanish residents
(including any payments of cash or Shares made to the Participant by the Company
or Broker) if the balances in such accounts together with the value of such
instruments as of December 31, or the volume of transactions with non-Spanish
residents during the prior or current year, prior tax year exceed €1,000,000.
Once the €1,000,000 threshold has been surpassed in either respect, the
Participant will generally be required to report all of his or her foreign
accounts, foreign instruments and transactions with non-Spanish residents, even
if the relevant threshold has not been crossed for an individual item. The
Participant will generally only be required to report on an annual basis (by
January 20 of each year); however, if the balances in the Participant’s foreign
accounts together with value of his or her foreign instruments or the volume of

 

19



--------------------------------------------------------------------------------

transactions with non-Spanish residents exceed €100,000,000, the Participant
acknowledges that more frequent reporting will be required.

Share Reporting Information.

It is the Participant’s responsibility to declare the acquisition, ownership and
disposition of Shares for to the Spanish Direccion General de Comercio e
Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness on a
Form D-6. Generally, the declaration must be made in January for Shares owned as
of December 31 of the prior year and/or shares acquired or disposed of during
the prior year; however, if the value of the Shares acquired or disposed of or
the amount of the sale proceeds exceeds €1,502,530 (or if the Participant holds
10% or more of the share capital of the Company or other such amount that would
entitle the Participant to join the Board of Directors), the declaration must be
filed within one month of the acquisition or disposition, as applicable. The
Participant should consult with his or her personal advisor to determine the
Participant’s obligations in this respect.

Foreign Asset/Account Reporting Information.

To the extent that the Participant holds Shares and/or has bank accounts outside
Spain with a value in excess of €50,000 (for each type of asset) as of
December 31, the Participant will be required to report information on such
assets on his or her tax return (tax form 720) for such year. After such Shares
and/or accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously-reported Shares or accounts
increases by more than €20,000 or if the Participant sells or otherwise disposes
of any previously-reported Shares or accounts.

SURINAME

Terms and Conditions

Option Exercise.

Notwithstanding anything to the contrary in the Award Terms or the Plan, if
deemed to be necessary by the Company to comply with applicable laws, the
Participant will be required to exercise the Stock Option using a cashless
sell-all exercise method whereby all Shares subject to the exercised Stock
Option will be sold immediately upon exercise and the proceeds of sale, less the
exercise price, any Tax-Related Items and broker’s fees or commissions, will be
remitted to the Participant in accordance with any applicable exchange control
laws and regulations. In this case, the Participant will not be permitted to
hold Shares after exercise. The Company reserves the right to provide additional
methods of exercise to the Participant depending on the development of local
law.

SWITZERLAND

Notifications

Securities Law Information.

The grant of the Stock Option under the Plan is considered a private offering in
Switzerland and is, therefore, not subject to registration in Switzerland.
Neither this document nor any other material related to the Stock Option
constitutes a prospectus as such term is understood pursuant to Article 652a of
the Swiss Code of Obligations, and neither this document nor any other materials
related to the Stock Option may be publicly distributed or otherwise made
publicly available in Switzerland. Neither this document nor any other offering
or marketing materials relating to the Stock Options have been or will be filed
with, approved or supervised by any Swiss regulatory authority (in particular,
the Swiss Financial Market Supervisory Authority (FINMA)).

 

20